  Case: 1:17-cv-02896 Document #: 79 Filed: 08/10/21 Page 1 of 9 PageID #:2023



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


ERIN M. McHALE,

                            Plaintiff,

               v.                                     Case No. 17 C 2896

DAVID J. SHULKIN, as                               Judge Harry D. Leinenweber
Secretary, U.S. Department
Of Veterans Affairs,

                            Defendant.


                           MEMORANDUM OPINION AND ORDER

                                  I.     BACKGROUND

        The Plaintiff, Erin M. McHale, after receiving a certificate

from an Everest College training program, started working for the

Hines VA Hospital (“Hines”) in 2011 as an inpatient pharmacy

technician GS-6. (Pl.’s Resp. to Def.’s Stmt. Of Facts (“PSOF”)¶¶

1–2, Dkt. No. 76.) Her duties were filling prescriptions and batch

prescriptions, delivering prescriptions, and making IV medications

for all the hospital patients. (Id. ¶ 3.) In May 2014 she was

transferred         to     the   Hines      outpatient   pharmacy       where   her

classification and duties remained the same. (Id. ¶¶ 4–5.) In May

2017,    she    was      transferred   to    her   current   position   at   Hines:

advanced medical support position, at the same GS-6 grade. (Id. ¶

6.)
  Case: 1:17-cv-02896 Document #: 79 Filed: 08/10/21 Page 2 of 9 PageID #:2024



     Plaintiff    received     excellent      ratings     in    her   performance

appraisal for the 2012 to 2013 work period. (Def.’s Resp. to Pl.’s

Stmt. Of Facts (“DOSF”) ¶ 3, Dkt. No. 78.) However, in the fall of

2014, she began to develop attendance problems which she attributed

to diabetes medication she was taking. (Id. ¶ 4.) As a result, her

supervisor informed her that she was taking too much sick leave

and she placed her on sick leave restriction. (Id. ¶ 6.) On

January 23,     2015,   Plaintiff      contacted    the    VA    EEO    counselor

complaining of the sick leave restriction. (PSOF ¶ 7.) After

mediation     failed,   she   filed    an     administrative      complaint      of

discrimination on April 24, 2015. (Id. ¶ 8.) In this Complaint,

she again complained about the sick leave restriction but also

added complaints about not receiving a December 2014 promotional

position and for not receiving another promotional position in

March 2015. (Id.) However, her sick leave complaint was dismissed

pursuant to an EEOC regulation because she had previously grieved

this subject with her union. (Id. ¶ 9.) She then amended her

administrative complaint to include a claim of retaliation for her

EEO activity and a claim of a hostile environment. Her complaints

consisted of the following:

     (1) On December 17, 2014, she was not selected for the
     position of procurement technician, GS-7 under vacancy
     announcement number HN-14-BD-1263659-BU;




                                      - 2 -
  Case: 1:17-cv-02896 Document #: 79 Filed: 08/10/21 Page 3 of 9 PageID #:2025



    (2) On January 12, 2015, her supervisor sent out an
    email to staff criticizing her for mail left in the cart,
    which humiliated her;

    (3) On March 12, 2015, her supervisor was extremely
    rude to her in the presence of other employees while
    blaming her for deficiencies of another employee;

    (4) On April 6, 2015, her annual leave request was
    denied;

    (5) On March 19, 2015, she was not selected for the
    position of pharmacy technician (automation), GS-7 under
    vacancy announcement number HN 15-BD- 1320292;

    (6) On March 23, 2015, she was given additional duties
    without any assistance;

    (7) On June 25, 2015, she was forced to use leave
    without pay (“LWOP”);

    (8) On September 30, 2015 and October 2, 2015, her
    supervisor’s friend entered 45 minutes of annual leave
    into the system which was against policy;

    (9) On October 1, 2015, management only allowed her 30
    minutes of administrative leave to gather information
    for her EEO investigation although she needed more time;

    (10) On October 1, 2015, she was forced to use leave
    without pay (“LWOPP);

    (11) On November 3, 2015, she was forced to use annual
    leave for her late arrival;

    (12) On November 3, 2015, she was not selected for the
    position   of  automation   technician  under  vacancy
    announcement number HN-15- BC-1511304-BU; and

    (13) On November 3, 2015, her supervisor failed to
    assist her when completing her worker’s compensation
    forms.

(Id. ¶¶ 8–10.) The investigation of Plaintiff’s administrative

complaints included an investigator interviewing under oath and

                                    - 3 -
     Case: 1:17-cv-02896 Document #: 79 Filed: 08/10/21 Page 4 of 9 PageID #:2026



obtaining affidavits from Plaintiff, her supervisor, and the chief

of the Hines pharmacy department, who had been accused by Plaintiff

of    retaliation     for    her    prior    EEO   activity.   (Id.     ¶    13.)   The

investigator also interviewed under oath and obtained affidavits

from the members of the selection panel that made the promotion

recommendations,        as   well    as     from   other   management       and   human

resources personnel. (Id. ¶ 22.) A final agency decision dismissing

the complaint was filed on January 6, 2017. (Id. ¶ 28; Final Agency

Decision, Def.’s Stmt. of Facts, Ex. C, Dkt. No. 69-3.) Plaintiff

timely filed this Complaint in Federal District Court in which she

raises her non selection for promotions in 2014 and 2015, her claim

of hostile environment, her sick leave claim from 2014, and the

discipline she received, and for the first time, a claim of

discrimination in violation of the Rehabilitation Act, 29 U.S.C.

§§ 791, 794. (Dkt. No. 1.) Her disability claim is based on alleged

side effects of diabetes medication she was taking that affected

her ability to perform her work in 2016 and for the failure

reasonably to accommodate this alleged disability. She also raised

for the first time a claim that she was unfairly downgraded by her

supervisor in 2016. The Defendant now moves for summary judgment.

(Dkt. No. 67.)




                                          - 4 -
  Case: 1:17-cv-02896 Document #: 79 Filed: 08/10/21 Page 5 of 9 PageID #:2027



                                 II.       DISCUSSION

                      A.    The Failure to Promote Claim

       Plaintiff’s     failure        to    promote     claim     is    premised    on

retaliation by the Department for her prior EEOC activity for which

administrative    review        had    been    exhausted.       The    Administrative

complaint panel who investigated Plaintiff’s claims found that

Plaintiff’s qualifications were not significantly superior to the

qualifications of the successful candidates, and that she did not

produce any direct or indirect evidence that her non-selection was

based on protected EEO activity. The panel found that, while

Plaintiff scored higher on the interview portion of the application

process, the successful candidates each had more experience and

seniority than Plaintiff, so that her qualifications were not so

significantly higher to give an inference of pretext. The panel

noted that each of the successful candidates had themselves filed

prior EEO complaints, including a complaint by one of them against

Plaintiff’s own supervisor. The second position Plaintiff applied

for was pharmacy automation position and the successful candidate

held    that   same        position    at     another    agency,       so   that   her

qualifications were clearly superior. Moreover, Plaintiff had her

sick leave problems which the successful applicants did not have.

       In the absence of direct evidence, to prove a claim indirectly

under the McDonnell Douglas framework, a plaintiff must show that


                                           - 5 -
  Case: 1:17-cv-02896 Document #: 79 Filed: 08/10/21 Page 6 of 9 PageID #:2028



she engaged in protected activity; she suffered a materially

adverse     employment      action;     she     was   meeting     her    employer’s

legitimate expectations; and she was treated less favorably than

similarly situated employees who did not engage in protected

activity. McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d

360, 370-371 (7th Cir. 2019)(citing McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973)). Here as in McDaniel, Plaintiff’s claim

is doomed because the two successful candidates also had histories

of EEO activity, so Plaintiff has failed to suggest similarly

situated employees who did not engage in protected activity. See

also Mannie v. Potter, 394 F.3d 977 (7th Cir. 2005) (finding the

plaintiff     fell   well     short     of    providing    direct       evidence   of

retaliatory animus and likewise failed to show indirectly by

proving that similarly situated employees who had not made EEO

claims     were   treated    more   favorably).       Plaintiff     therefore      has

failed to prove her retaliatory failure to promote either directly

or indirectly.

                            B.    Hostile Environment

      The remaining claims (Nos. 2, 3, 4, 6, 7, 8, 9, 10, 11, and

13) that Plaintiff made in an administrative EEO complaint allege

she was retaliated against and was subject to a hostile environment

due   to    her   prior     EEO   activity.     The   record    shows      that    the

administrative       agency,      the    Department       of   Veteran      Affairs,


                                        - 6 -
  Case: 1:17-cv-02896 Document #: 79 Filed: 08/10/21 Page 7 of 9 PageID #:2029



conducted a lengthy and through investigation into Plaintiff’s

complaints of retaliation and hostile environment and found that

they were job related and, similar to her failure to promote claim,

were not as a result of retaliation. The Agency also found that

the claimed harassing conduct was not sufficiently severe or

pervasive to create an objectively hostile work environment. The

latter clearly is a correct conclusion. The Supreme Court has held

that the law does not prohibit all verbal or physical harassment

in the workplace. To amount to hostile workplace environment, the

harassment   must   be    “so   severe     or   pervasive   as   to   alter   the

conditions of [the victim’s] employment and create an abusive

working environment.” Faragher v. City of Boca Raton, 524 U.S.

775,   786   (1998).     This   is   not   the    case   here.   Plaintiff       is

complaining of a few cases of alleged rudeness (Nos. 2 and 3);

denial of annual leave requests (Nos. 4 and 11); forced to use

leave without pay (Nos. 7 and 10); given additional duties without

any assistance (No. 6); and forced to use annual leave for arriving

late to work (No. 11). This laundry list of complaints occurring

over a long period of time falls far short of the standard of

Faragher. None of the described injuries “amount to discriminatory

changes in the terms and conditions of employment.” Id. at 788.




                                     - 7 -
  Case: 1:17-cv-02896 Document #: 79 Filed: 08/10/21 Page 8 of 9 PageID #:2030



Therefore, the Court finds in favor of the Defendant on the hostile

environment claim.

                      C.   Rehabilitation Act Claim

     The Defendant has moved to dismiss Plaintiff’s Rehabilitation

Act claim on the basis that it is barred because she did not raise

it administratively and therefore did not exhaust administrative

remedies   before   filing    this    suit.   Plaintiff     spent   two    years

administratively exhausting the thirteen claims considered above.

After losing before the administrative agency on all thirteen

claims she now seeks to recover for one she did not raise. Nowhere

does the word disability appear in her pleadings before the agency.

Moreover, the agency officials all claim under oath that they did

not know she even had diabetes, let alone being disabled by this

disease.

     Under the Rehabilitation Act, federal agencies are prohibited

from discriminating on the basis of an individual’s disability. An

individual   that    has   suffered    discrimination       can   seek    relief

pursuant to the procedures and requirements outlined in Title VII

of the Civil Rights Act, which includes the requirement that a

claimant must exhaust administrative remedies prior to bringing a

suit in federal court. While not jurisdictional, it is a condition

precedent. Teal v. Potter, 559 F.3d 687, 691 (7th Cir. 2009). The

purpose of the requirement is to promote resolution of the dispute


                                     - 8 -
  Case: 1:17-cv-02896 Document #: 79 Filed: 08/10/21 Page 9 of 9 PageID #:2031



by settlement or conciliation and to ensure that the employer

receives adequate notice of the charges against it. There is one

escape provision for a plaintiff who fails to allege a claim before

the administrative body. A plaintiff must meet the test set out in

Jenkins v. Blue Cross Mt. Hosp. Ins. Inc., 538 F.2d 164, 167 (7th

Cir. 1976). A claim can be saved if it is “reasonably related to

the allegations of the charge and growing out of such allegations.”

Id. Here the Plaintiff made absolutely no mention of disability, a

need for accommodation, or even that she was a diabetic. Plaintiff

grasps at a straw in order to argue that her complaints of sick

leave denial could be related to a claim of disability. In fact,

her Complaint claimed that problem existed in retaliation for her

EEO activity and not that she was being denied an accommodation.

Therefore,    her    claim    of   a   disability   did   not   relate   to   the

allegations of her administrative charge and certainly did not

“grow out” of her allegations. Her claim for disability is denied.

                               IV.     CONCLUSION

     For     the    reasons    stated    herein,    the   Court    grants     the

Secretary’s Motion for Summary Judgment on all claims.

IT IS SO ORDERED.

DATED: 8/10/2021



                                       Harry D. Leinenweber, Judge
                                       United States District Court

                                       - 9 -
